DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-8, and 13-14 are presently pending.
Claims 1 and 13-14 are amended.
Claims 9-12 and 15 are cancelled.
Response to Arguments
Applicant’s arguments, see page 8, filed 08/25/2021, with respect to specification objections have been fully considered and are persuasive. The specification objections have been withdrawn per applicant’s amendments.
 Applicant’s arguments, see page 8, filed 08/25/2021, with respect to the 112 rejection have been fully considered and are persuasive. The 112 rejection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 8, filed 08/25/2021, with respect to the claim rejections have been fully considered and are persuasive. The 103 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-8 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mutter US5139344 discloses a new method for determination of the dew-point of a humid gas by means of a light beam reflected by a dew-point mirror. During measurements of 
However, Mutter fails to disclose more than one gas cylinder engagement valve configured to engage the compressed gas cylinder and the gas vent/fill line; a dewpoint diverter valve in fluid communication with the vacuum pump and vacuum valve, wherein when the dewpoint diverter valve is closed, compressed gas is diverted to the dewpoint monitor for moisture measurement; wherein when a compressed gas cylinder is connected to the gas vent/fill line, the vacuum pump draws gas from the gas vent/fill line into the vacuum line and the dewpoint line, and into the dewpoint monitor, where the dewpoint monitor measures moisture content in compressed gas; wherein the gas vent/fill line is in fluid communication with the compressed gas cylinder through a fill manifold comprising the multiple gas cylinder engagement valves.
O’Brien US 20100116021 discloses one method comprises providing a gas sample, increasing pressure applied to the gas sample to compress the sample to a smaller volume and provide a pneumatically focused gas sample, and analyzing the pneumatically focused gas 
However, O’Brien fails to disclose more than one gas cylinder engagement valve configured to engage the compressed gas cylinder and the gas vent/fill line; a dewpoint diverter valve in fluid communication with the vacuum pump and vacuum valve, wherein when the dewpoint diverter valve is closed, compressed gas is diverted to the dewpoint monitor for moisture measurement; wherein when a compressed gas cylinder is connected to the gas vent/fill line, the vacuum pump draws gas from the gas vent/fill line into the vacuum line and the dewpoint line, and into the dewpoint monitor, where the dewpoint monitor measures moisture content in compressed gas; wherein the gas vent/fill line is in fluid communication with the compressed gas cylinder through a fill manifold comprising the multiple gas cylinder engagement valves.
Prior arts such as Mutter and O’Brien made available do not teach, or fairly suggest, more than one gas cylinder engagement valve configured to engage the compressed gas cylinder and the gas vent/fill line; a dewpoint diverter valve in fluid communication with the vacuum pump and vacuum valve, wherein when the dewpoint diverter valve is closed, compressed gas is diverted to the dewpoint monitor for moisture measurement; wherein when a compressed gas cylinder is connected to the gas vent/fill line, the vacuum pump draws gas from the gas vent/fill line into the vacuum line and the dewpoint line, and into the dewpoint monitor, where the dewpoint monitor measures moisture content in compressed gas; wherein the gas vent/fill line is 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-8 and 13-14 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855